Judgment of the Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 5, 1994, convicting defendant, after trial by jury, of criminal possession of a controlled substance in the first degree, criminal possession of a controlled substance in *130the third degree, and two counts of criminal possession of a weapon in the fourth degree, and sentencing him to concurrent prison terms of 15 years to life, 8⅓ to 25 years, and two terms of one year, respectively, is affirmed.
Initially, we note that defendant’s guilt was proved beyond a reasonable doubt by legally sufficient evidence. Upon execution of a search warrant the police found defendant had been sleeping in his room and there were two loaded guns under his mattress and large amounts of cocaine and drug paraphernalia in his closet. The defendant presented three witnesses to support his theory that Benjamin Green, the "informant” who had given the information to the police supporting the issuance of the search warrant, had "planted” the drugs in his closet, and the dissent asserts that this testimony was "[sjupportive of defendant’s contention that he had been framed by Green”. However, their testimony did not weaken the People’s case at all. Blair, the defendant’s mother, and Steve Martin testified they were not sure that the bag they saw Green carry into the apartment was the same bag the police recovered from defendant’s apartment, and they both testified that they never saw what was inside the bag. Moreover, Martin testified that the bag Green carried into the apartment was not big enough to contain all of the drugs and drug paraphernalia that the police found in the apartment. Thus, at the trial, Martin, when asked on cross-examination what was in the bag Green allegedly brought into the apartment, testified:
"I saw him carry the bag. I didn’t know what was in the bag.
"Q. My question is based on the size of the bag and the way he was carrying it, is it possible that he could have had all of those items in that bag? [The items referred to were those found in the closet, i.e., three scales, 233 glassines of crack, over six boxes of scotch tape and six boxes of masking tape, a box of baking soda, a plastic bag of white vial caps, five boxes of glassine envelopes, which Martin had denied seeing when he was at the apartment].
"A. No, he couldn’t.” (Emphasis added.)
Finally, even if Green did bring drugs into the apartment in the bag, there is no reason to believe defendant was unaware of that fact or of the fact that drugs were in the closet. Blair testified that Green was looking for the defendant when he brought the bag into the apartment. Accordingly, even if believed, the witnesses’ testimony did not undermine the People’s case.
The rebuttal evidence submitted by the People clearly was " 'evidence in denial of some affirmative fact which the answer*131ing party [defendant] has endeavored to prove’ ” (People v Harris, 57 NY2d 335, 345, cert denied 460 US 1047, quoting Marshall v Davies, 78 NY 414, 420). While the dissent argues otherwise, it notes this was not a case where the defendant "simply” denied knowing that a large quantity of drugs was in his bedroom closet, but "one in which the defendant specifically attributed his ignorance to a unique circumstance he affirmatively sought to prove, namely, that someone else had possessed the narcotics in question” (emphasis added). Accordingly, the rebuttal testimony of Ms. Knott was "evidence in denial of some affirmative fact” which the defendant attempted to prove with his witnesses. Her testimony was admissible to show that defendant knew that he had drugs in his apartment, i.e., disproving his claim that Benjamin Green had placed them there without his knowledge. Thus the Court of Appeals has said: " 'guilty knowledge of a defendant may be proved by evidence of his complicity in similar offenses under such circumstances as to support the inference that the act charged was not innocently or inadvertently committed’ ” (People v Alvino, 71 NY2d 233, 242, quoting People v Katz, 209 NY 311, 328 [emphasis added]). We have also recently noted that "evidence that defendant had also previously sold both a real and fake vial of crack cocaine was properly admitted to refute defendant’s claim that he did not know that the substance in one of the two vials he sold was crack cocaine and to establish knowledge, and the absence of a mistake or accident” (People v Rodriguez, 203 AD2d 92, affd 85 NY2d 586 [emphasis added]). The rebuttal testimony of Knott was also admissible to show that defendant knew the weight of the cocaine that he possessed (see, People v Ryan, 82 NY2d 497), and to establish his intent to sell the cocaine he possessed (People v Alvino, supra, at 245). Also, in People v Crandall (67 NY2d 111), cited by the dissent, the Court of Appeals specifically noted that rebuttal evidence of seven prior drug sales (which it found improper under the circumstances there) "becomes admissible when a defendant concedes that an illegal transaction occurred but denies legal capacity * * * or criminal intent” (supra, at 118 [emphasis added]). In this case, defendant conceded that drugs were found in the closet but contested any intent on his part to sell them and any knowledge of their very presence or weight. Finally, the rebuttal testimony was not prejudicial to defendant. The prosecutor never made a propensity argument to the jury, and the court gave proper limiting charges to the jury about the testimony.
We have examined defendant’s remaining contentions and find them to be without merit. Concur—Kupferman, Nardelli and Tom, JJ.